Title: From George Washington to Major General Philip Schuyler, 23 May 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Morris Town May 23d 1777.

I have been favored with your Letters of the 18th & 22d Instant with their Inclosures.
I am sorry to find there is such a Scarcity of Blankets, and doubt not, whatever Measures you pursue to procure a Supply, will be founded on the strictest propriety.
I thank you for your Information respecting Mr James Fisher, and shall avail myself of it in a suitable Manner. I am Dr Sir with great Esteem & Regard Your most obedt humble Servant

Go. Washington

